Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 1 of 14   PageID #: 1




 WEINBERG, ROGER & ROSENFELD

 ASHLEY K. IKEDA 2955-0
 JERRY P.S. CHANG 6671-0
 Central Pacific Plaza
 220 South King Street, Suite 901
 Honolulu, Hawaii 96813
 Telephone No.: (808) 528-8880
 Facsimile No.: (808) 528-8881
 e-mail: aikeda@unioncounsel.net
         jchang@unioncounsel.net

 Attorney for Plaintiffs TRUSTEES OF THE
 HAWAII LABORERS’ TRUST FUNDS

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII                )   CIVIL NO. ____________________
 LABORERS’ TRUST FUNDS                 )
 (Pension Fund by its Trustees,        )   COMPLAINT FOR SPECIFIC
 Cedric Ota, Leonard Leong, Alan       )   PERFORMANCE, ASSUMPSIT
 Shintani, Fred Lau, Karl              )   AND DAMAGES; EXHIBITS
 Kamada, Greg Uyematsu, Mark           )   “1” & “2”; SUMMONS
 Matsumoto, Peter Ganaban,             )
 Joby North II, Alfonso Oliver,        )
 Pete Lindsey, and Narsi               )
 Ganaban; Health & Welfare             )
 Fund by its Trustees, Ron             )
 Prescott, Russell Nonaka,             )
 Anacleto Alcantra, Mark Tagami,       )
 Mark Tamashiro, Alfonso Oliver,       )
 Peter Ganaban, Joby North II,         )
 Toni Figueroa, and Mark               )
 Matsumoto; Annuity Fund by            )
 its Trustees, Ryan Wada, Clay         )
 Asato, Anacleto Alcantra, Craig       )
 Nakanishi, Claude Matsumoto,          )
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 2 of 14   PageID #: 2




 Mark Matsumoto, Peter              )
 Ganaban, Alfonso Oliver, Joby      )
 North II, and Mark Travalino;      )
 Laborers’ and Employers’           )
 Cooperation and Education          )
 Trust Fund (LECET) by its          )
 Trustees, Leonard Dempsey,         )
 Kenneth Kobatake, Mark             )
 Tamashiro, Deron Matsuoka,         )
 Peter Ganaban, Alfonso Oliver,     )
 Joseph Yaw, and Orlando            )
 Paeste; Apprenticeship and         )
 Training Fund by its Trustees,     )
 Stephen Yoshida, Anthony           )
 Tomas, Van Goto, Scott I. Higa,    )
 Leonard Leong, Peter Ganaban,      )
 Toni Figueroa, Alfonso Oliver,     )
 Alvis McCann, and Richard          )
 Nishie, Vacation & Holiday         )
 Fund by its Trustees, Burt         )
 Watanabe, Anacleto Alcantra,       )
 Claude Matsumoto, Alfonso          )
 Oliver, Peter Ganaban, Joby        )
 North II, and Mark Travalino),     )
                                    )
                Plaintiffs,         )
                                    )
      vs.                           )
                                    )
 CHERRY CREEK RECYCLING,            )
 LLC, a Colorado Limited Liability )
 Company, also known as/doing       )
 business as CHERRY CREEK           )
 RECYCLING, HAWAII,                 )
                                    )
                Defendant.          )
 __________________________________ )



                                      2
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 3 of 14   PageID #: 3




                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES


       Come now Plaintiffs above-named by their attorneys,

 Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

 above-named alleges and avers as follows:



                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

       1.   Plaintiffs are the Trustees of the Hawaii Laborers’ Trust

 Funds which consist of the Hawaii Laborers’ Health & Welfare Trust

 Fund, Hawaii Laborers’ Pension Trust Fund, Hawaii Laborers’

 Apprenticeship and Training Trust Fund, Hawaii Laborers’ Vacation

 & Holiday Trust Fund, Hawaii Laborers’ Annuity Trust Fund, and

 Hawaii Laborers and Employers’ Cooperative and Education Trust

 Fund (hereafter “Trust Funds”).

       2.   This action arises under the Labor-Management

 Relations Act, 1947, as amended, the Employee Retirement Income

 Security Act of 1974, and the Multiemployer Pension Plan

 Amendments Act of 1980, as hereinafter more fully appears.




                                      3
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 4 of 14   PageID #: 4




 Jurisdiction is founded on questions arising thereunder and more

 specifically under 29 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

       3.   At all times material herein, each of the above-named

 Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

 benefit plan organized and existing under the laws of the United

 States and whose principal offices are in the City and County of

 Honolulu, State of Hawaii. At all times herein mentioned, each of

 the above-named Trust Funds was, and now is, an express trust

 created by a written trust agreement subject to and pursuant to

 Section 302 of the Labor-Management Relations Act (29 U.S.C. §

 186) and a multiple employer benefit plan within the meaning of

 Sections 3 and 4 of the Employee Retirement Income Security Act

 (29 U.S.C. §§ 1002 and 1003).

       4.   Plaintiffs are informed and believe, and thereon allege,

 that at times relevant herein Defendant CHERRY CREEK

 RECYCLING, LLC (hereinafter “Defendant” or “Defendant CCR”),

 was, and is now, a Colorado Limited Liability Company, aka known

 as/doing business as CHERRY CREEK RECYCLING, HAWAII, doing

 business in the State of Hawaii.



                                      4
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 5 of 14   PageID #: 5




       5.   On or about September 24, 2018 and September 26,

 2018, Defendant, by and through its agent, GEORGE KALAULI and

 through its Member, PATRICK BLAIR, respectively, made, executed

 and delivered to the Laborers’ International Union of North America,

 Local 368, AFL-CIO (hereinafter “Laborers’ Union”), those certain

 written collective bargaining agreements, entitled “EXHIBIT ‘G’

 CERTIFICATION OF RECEIPT AND ACCEPTANCE MASTER

 AGREEMENT COVERING CONSTRUCTION LABORERS IN THE

 STATE OF HAWAII AND AGREEMENTS AND DECLARATION OF

 TRUST APPURTENANT THERETO HERETO” (hereinafter

 “Agreement”) covering Defendant’s laborers in the State Of Hawaii.

 True copies of said Agreements are attached hereto as Exhibits “1”

 and “2”, and are incorporated herein by reference. Said Agreements

 by their terms incorporated the various Trust Agreements

 establishing each of Plaintiffs’ trusts. By said agreement(s),

 Defendant promised to contribute and pay to the Trust Funds

 (hereinafter collectively referred to as “Trust Funds” or “Plaintiffs”)

 certain amounts for employee benefits, for work performed by

 Defendant’s covered employees, which amounts would be paid to



                                      5
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 6 of 14   PageID #: 6




 the Trust Funds on or before the due dates as specified in said

 agreement(s), commencing on and after September 24, 2018.

       6.   By said agreement(s), Defendant promised to submit

 timely reports to the Trust Funds regarding hours worked by

 Defendant’s covered employees, which reports would be submitted

 to the Trust Funds on or before the due dates as specified in said

 agreement(s), commencing on and after September 24, 2018 to

 permit audits of its payroll records to allow Plaintiffs to ascertain

 whether all contributions due have been paid, and to post a surety

 bond or cash-in-escrow to secure payment or contributions if

 required by the Trust Funds.

       7.   By said agreement(s), Defendant agreed to be subject to

 and bound by all terms and conditions of the various trust

 agreements, and further promised that in the event any monthly

 contributions were not paid when due, Defendant would pay to

 each trust fund liquidated damages in the amount of twenty

 percent (20%) of the contributions due to each respective fund or

 twenty dollars ($20.00), whichever is greater, for each and every

 delinquent monthly contribution as provided by said agreement(s),



                                      6
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 7 of 14   PageID #: 7




 for each delinquency as and for liquidated damages and not as a

 penalty.

       8.   By virtue of said agreement(s) and 29 U.S.C. §1132(g),

 Plaintiffs are entitled to an award of liquidated damages equivalent

 to interest at the rate prescribed in said agreement(s), of 12% per

 annum, or under 26 U.S.C. §6621, whichever is greater, on any

 unpaid contributions, such amount to be in lieu of the above-

 mentioned liquidated damages, if such amount is greater than the

 above-mentioned liquidated damages.

       9.   By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

 an award of interest at the rate prescribed under said agreement(s),

 of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

 on any unpaid contributions.

       10. By said agreement(s), the Plaintiffs are authorized and

 empowered to have authorized representatives of the Plaintiffs’

 Administrative Office examine and audit the payroll books and

 records of Defendant to permit Plaintiffs to determine whether the

 Defendant is making full payment as required under said

 agreement(s).



                                      7
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 8 of 14   PageID #: 8




       11. Plaintiffs have notified Defendant and have demanded

 that said Defendant submit timely payments and reports, but said

 Defendant has failed, neglected and/or refused to do so.

       12. Defendant now continues to fail, neglect and/or refuse to

 submit timely payments and reports, and unless ordered to

 specifically perform the agreement(s) to submit timely payments

 and reports, Defendant will continue to fail, neglect and/or refuse

 to submit timely payments and reports. Plaintiffs have no plain,

 speedy and adequate remedy at law in that the reports must be

 prepared by Defendant and said Defendant’s continued refusal,

 neglect and/or failure to submit timely payments and reports will

 give rise to a multiplicity of suits unless said Defendant is ordered

 to submit timely payments and reports pursuant to said

 agreement(s).



                       SECOND CAUSE OF ACTION
                      (ASSUMPSIT AND DAMAGES)

       13. Plaintiffs reallege and incorporate herein by reference

 each and every allegation set forth in paragraphs 1. through 12. of

 the First Cause of Action hereinabove set forth.


                                      8
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 9 of 14   PageID #: 9




       14. By said written agreement(s), Defendant agreed that

 payment of employee benefit contributions to the various Trust

 Funds would be based upon the total number of hours worked by

 each covered employee. Defendant employed workers covered by

 the provisions of said written agreement(s), and said workers

 performed work and labor undertaken by Defendant during the

 time said agreement(s) were in full force and effect.

       15. Defendant’s current known delinquencies to the Plaintiffs

 are as follows:


       1. Contributions (12/18 - 04/19 reports):           $ 78,459.09

       2. Liquidated Damages (10/18 - 04/19
          reports):                                        $ 43,361.14

       3. Interest, through 06/20/19
          ($25.79 per diem):                               $   4,595.70

                                          Total:           $126,415.93

 plus attorneys’ fees and costs, for said report periods, plus

 additional interest accruing from June 20, 2019 at

 $25.79 per diem.




                                      9
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 10 of 14   PageID #: 10




        16. Defendant may owe Plaintiffs additional monetary

  payments for Defendant’s covered employees, the amount of which

  is unknown at this time. If such moneys are owed, said amounts,

  together with liquidated damages as provided in said agreement(s),

  are presently due and owing and have not been paid.

        17. Defendant’s obligations to Plaintiffs, pursuant to said

  agreement(s), to make contributions are continuing obligations and

  Defendant may accrue and owe additional amounts plus liquidated

  damages up to the time of trial or proof.

        18. At all times herein mentioned, it was, and now is,

  impracticable and extremely difficult to fix the amount of actual

  damages to Plaintiffs as a result of the non-payment of said

  contributions. The amounts agreed upon herein, as hereinbefore

  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for

  the damages caused the Plaintiffs by the non-payment of said

  contributions.

        19. By said agreement(s), Defendant further promised that if

  it became necessary for Plaintiffs to take legal action to enforce

  payment of contributions and/or liquidated damages from

                                      10
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 11 of 14   PageID #: 11




  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

        20. By virtue of the foregoing, Plaintiffs have been damaged

  in the amount of $126,415.93, plus interest at $25.79 per diem

  from June 20, 2019, and such additional amounts as may be

  proven at trial of hearing on proof.

        21. It has been necessary for the Plaintiffs to engage counsel

  for the purpose of collecting said contributions and liquidated

  damages, and Plaintiffs are entitled to reasonable attorney’s fees in

  connection therewith.

        WHEREFORE, Plaintiffs pray for relief and judgment against

  Defendant CHERRY CREEK RECYCLYING, LLC, a Colorado Limited

  Liability Company, also known as/doing business as CHERRY

  CREEK RECYCLING, HAWAII (“Defendant”), as to the First and

  Second Causes of Action hereinabove set forth, as follows:

        1.    That the Court orders Defendant to submit timely reports

  and payments in accordance with said agreement(s).

        2.    That the Court orders Defendant to permit Plaintiffs to

  audit its payroll books and records for the period of September

  2018 through the present in accordance with said agreement(s).

                                      11
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 12 of 14   PageID #: 12




        3.    That the Court awards to Plaintiffs and against

  Defendant such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided (May 2019 currently

  outstanding), plus such other amounts as may be due and owing at

  the time of trial or proof.

        4.    That the Court awards to Plaintiffs and against

  Defendant interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the

  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).

        5.    That the Court orders and compels Defendant

  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

        6.    That the Court awards the Plaintiffs and against the

  Defendant the sum of $78,459.09 in known December 2018

                                      12
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 13 of 14   PageID #: 13




  through April 2019 reports contributions, plus interest on said

  contributions at the rate prescribed under the agreement(s) of

  twelve percent (12%) in the minimum amount of $4,595.20 through

  June 20, 2019, and at $25.79 per diem thereafter.

        7.    That the Court awards the Plaintiffs and against the

  Defendant liquidated damages for the October 2018 through April

  2019 report periods, as provided in said agreement(s) of

  $43,361.14, or an amount equal to interest (computed at the rate

  prescribed under the agreement(s) of twelve percent (12%) or 26

  U.S.C. § 6621, whichever is greater), on any unpaid contributions

  due and owing pursuant to said agreement(s), whichever amount is

  greater. 29 U.S.C § 1132(g).

        8.    That the Court awards the Plaintiffs and against the

  Defendant such additional amounts, including, but not limited to,

  liquidated damages, interest (12%) on any additional report or audit

  contributions from their due dates, as may, by proof, be shown to

  be due and owing at the time of trial or proof.

        9.    That the Court awards the Plaintiffs and against the

  Defendant all collection costs, costs of court and reasonable



                                      13
Case 1:19-cv-00352-JMS-WRP Document 1 Filed 07/03/19 Page 14 of 14   PageID #: 14




  attorneys' fees pursuant to said agreement(s) or other laws.

  29 U.S.C. § 1132(g).

        10. That the Court orders and awards any further and

  additional relief as the Court deems proper.

        DATED: Honolulu, Hawaii,           July 3                    , 2019.

                                     WEINBERG, ROGER & ROSENFELD

                                           /S/ ASHLEY K. IKEDA

                                        ASHLEY K. IKEDA
                                        JERRY P.S. CHANG
                                        Attorneys for Plaintiffs
                                        TRUSTEES OF THE HAWAII
                                        LABORERS’ TRUST FUNDS




                                      14
